United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois  60604

                                      May 29, 2008

                                         Before

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06‐3807

JAMES CIOMBER,                           Appeal from the United States District
     Plaintiff‐Appellant,                     Court for the Northern District of
                                              Illinois, Western Division.
              v.
                                                No. 04 C 50129
COOPERATIVE PLUS, INC.,
    Defendant‐Appellee.                         Philip G. Reinhard,
                                                Judge.



                                       O R D E R

        The slip opinion issued in the above‐entitled cause on May 28, 2008, is amended
as follows:

      Page 4, second paragraph, first sentence, third line, delete “for.”